Case 19-20828-CMB             Doc 58   Filed 10/04/19 Entered 10/04/19 10:50:24   Desc Main
                                       Document     Page 1 of 1


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



In Re:                                         Bankruptcy No. 19-20828-CMB
George C. Snyder
             Debtor(s)                         Chapter 13

                                               Related to Document No. 47




                                        ORDER OF COURT


        AND NOW, this 4th day of October, 2019

        IT IS HEREBY ORDERED that the Rule To Show Cause Hearing why the case should

not be dismissed per Conciliation Conference held September 12, 2019 on the Plan dated March

28, 2019 at Dkt. No. 19 that is scheduled for October 11, 2019 at 10:00 a.m. is

RESCHEDULED for November 6, 2019 at 11:00 a.m. in Courtroom B, 54th Floor, U.S. Steel

Tower, 600 Grant Street, Pittsburgh, Pennsylvania 15219.


                                                     BY THE COURT:



                                                     ________________________
                                                     ____________________________________
                                                     Carlota
                                                     Carlota M. Böhm
                                                             M. Böhm
                                                     Chief
                                                     Chief United States Bankruptcy
                                                           United States BankruptcyJudge
                                                                                    Judge

                                                     FILED
cm: All Parties in Interest                          10/4/19 10:44 am
                                                     CLERK
                                                     U.S. BANKRUPTCY
                                                     COURT - WDPA
